     Case 2:18-cr-00129 Document 135 Filed 05/29/20 Page 1 of 3 PageID #: 844



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                            CRIMINAL ACTION NO. 2:18-cr-00129-02

JASON HADDOX,

                               Defendant.


                          MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s pro se Motion for Modification of Imposed Term

of Imprisonment Under § 3582(c)(1)(A) (Document 132). He requests that the Court reduce his

sentence to time served and impose a term of supervised release with a condition of home

confinement for the remainder of his sentence. He cites the COVID-19 epidemic and emphasizes

that he has pre-existing conditions, including epilepsy, hypertension, and heart problems that place

him at higher risk of serious illness or death if he should contract COVID-19 while incarcerated.

The Defendant indicates that he filed a motion for compassionate release with the warden at FCI

Fort Dix on April 9, 2020, and was told by his counselor that it would be summarily denied. He

states that his parents are willing to serve as third-party custodians and cooperate with Probation

to allow for home detention with electronic monitoring in their residence. To date, the United

States has not filed a response.

       Pursuant to 18 U.S.C. § 3582, a Court may modify or reduce a term of imprisonment “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
   Case 2:18-cr-00129 Document 135 Filed 05/29/20 Page 2 of 3 PageID #: 845



to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . .” 18 U.S.C. § 3582(c)(1)(A). If such

circumstances exist, the Court may modify or reduce the term of imprisonment after considering

the factors set forth in 18 U.S.C. § 3553(a), and finding that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. at § 3582(c)(1)(A)(i).

       The Defendant was sentenced to 168 months of incarceration on April 3, 2019, as a result

of his conviction for aiding and abetting the distribution of five grams or more of

methamphetamine and for aiding and abetting the possession with intent to distribute fifty grams

or more of methamphetamine. According to the Bureau of Prisons Inmate Locator, his anticipated

release date is September 1, 2030.

       The Bureau of Prisons has taken some measures to protect the inmate population from

Covid-19, and it has significant flexibility to address the needs of vulnerable inmates, including

through isolation within facilities, temporary furloughs, and transfers. This Court cannot address

whether the BOP’s measures are adequate to provide the Defendant with suitable conditions of

confinement, as he is not confined within this district. Given that this Defendant has served only

a small portion of his sentence and that his anticipated release date is more than a decade away,

the Court finds that relief under § 3582(c)(1)(A)(i) based on the risk of contracting COVID-19 is

not appropriate.

       Wherefore, after careful consideration, the Court ORDERS that the Motion for

Modification of Imposed Term of Imprisonment Under § 3582(c)(1)(A) (Document 132) be

DENIED.


                                                 2
   Case 2:18-cr-00129 Document 135 Filed 05/29/20 Page 3 of 3 PageID #: 846



       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          May 29, 2020




                                                 3
